Carleton Harris, Chief Justice, dissenting. I disagree with the conclusions reached by the majority in this case. In the first place, at the time appellant was sentenced, he was asked if he had any questions and answered this inquiry in the negative. Furthermore, at the Rule 37 hearing, the record reveals the following: “Q. Mr. Marshall, before you entered a plea of guilty, you were furnished this Plea and Waiver Form? A. Yes, sir. Q. And this is the same one which you read, and which you signed before entering a plea of guilty? A. Yes, sir. Q. And that form explains the effect of your entering a plea of guilty, does it not? A. Yes, sir. Q. And it also states that the court is not bound by any recommendation, is that not true? A. Yes, sir. q. And you knew that at the time you entered your plea, didn’t you? (Emphasis added.) A. Yes, sir.” (All emphasis supplied.) It thus clearly appears that Marshall was advised, and understood, that the trial court was not bound by any agreement between the prosecuting attorney’s office and appellant’s counsel and, accordingly, was not prejudiced by the fact that the court did not specifically tell appellant that he was not bound by the recommendation of the prosecuting attorney. I would affirm.